                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

MARION EGLER,                                  )
                       Plaintiff,              )
                                               )
v.                                             )       AMENDED JUDGMENT
                                               )       No. 5:17-CV-73-FL
AMERICAN AIRLINES, INC.,                       )
               Defendant.                      )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss counts I and III of plaintiff’s complaint, defendant’s
motion for summary judgment and defendant’s motion for bill of costs.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s orders entered
February 22, 2018 and February 21, 2019, and for the reasons set forth more specifically therein,
that defendant’s motion to dismiss counts I and III of plaintiff’s complaint is granted and plaintiff’s
claims under the ADA (count I) and North Carolina law (count III) are dismissed without prejudice,
and defendant’s motion for summary judgment is granted.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED in accordance with the court’s
order entered September 25, 2019 that total costs in the amount of $1,854.20 are taxed against
plaintiff.

This Amended Judgment Filed and Entered on September 25, 2019, and Copies To:
Richard M. Durham (via CM/ECF Notice of Electronic Filing)
Benton Louis Toups (via CM/ECF Notice of Electronic Filing)
Daniel E. Farrington (via CM/ECF Notice of Electronic Filing)
Lauren G. Goetzl (via CM/ECF Notice of Electronic Filing)


September 25, 2019                     PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
